PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/875,732
Filing Date: 19 Jan 2018
Appellant(s): Springer et al.



__________________
Nicole Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 September 2021 and the supplemental appeal brief filed 8 October 2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. Claims 21, 23-25, 28, 29, 31, 32, 35, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bessiere et al. (US patent Application 2007/0050023) in view of in view of Cole et al. (US Patent Application 2008/0058830) in view of Downer et al. (US Patent Application 2010/0312254).
B. Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bessiere’023 in view of Cole’830 in view of Downer’254, as applied to claims 21 and 31, respectively, further in view of Mauran et al (US Patent Application 2007/0000801). 
C. Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bessiere’023 in view of Cole’830 in view of Downer’254, as applied to claims 21 and 31, respectively, further in view of Anderson (US Patent Application 2009/0318933). 

(2) Response to Argument
Appellant argues the rejection fails to identify a reference or combination of references that that disclose two distinct handpieces that are each configured to selectively attach to a single common IOL delivery unit, as recited in claim 21. 
The Office disagrees. 
Bessiere discloses (A) a single handpiece – including, inter alia, (1) a barrel and (2) a plunger – and, (B) a selectively attachable IOL delivery unit, as defined by the claim. Cole discloses providing multiple identical handpieces and multiple delivery units in a single kit. Downer discloses a handpiece 100 including (1) a barrel (102) and (2) a plurality of different plungers 200. Paragraph [0094] of Appellant’s published application states: 

    PNG
    media_image2.png
    100
    367
    media_image2.png
    Greyscale

As defined by Appellant, providing a plurality of identical barrels (i.e. a part of the handpiece) each having a different plunger would result in a plurality of handpieces which are “substantively different in at least one aspect”, as required by claim 21. Since the plurality of identical barrels contain the receiving interface, each of these handpieces would be configured to receive the IOL delivery unit, as required by the claim. 
The combination of Bessiere, Cole and Downer render the limitation of providing a plurality of handpieces which are “substantively different in at least one aspect”,  as obvious because: Cole provides a motivation for supplying a plurality of handpieces in a 
	Additionally, at paragraph [0012], Downer discloses the plungers 200 can be compatible with the handpieces disclosed in a different reference: 

    PNG
    media_image3.png
    83
    376
    media_image3.png
    Greyscale

	At paragraph [0016], Downer discloses providing multiple lens delivery systems 100 (which include both a barrel AND plunger, see paragraph [0012]) wherein each plunger is different: 

    PNG
    media_image4.png
    119
    391
    media_image4.png
    Greyscale

This passage clearly renders the claimed invention obvious: Downer teaches providing a plurality of handpieces 100 such that each handpiece is provided with a plunger having a different resistance to advancement. This results in the claimed plurality of handpieces which are “substantively different in at least one aspect”, as required by claim 21, wherein the phrase “substantively different” is defined by Appellant’s paragraph [0094]. Paragraph [0094] indicates that different plungers – i.e. a part of the handpiece – will result in a “substantively different” handpiece. In the 
Furthermore, beyond the teachings of the prior art, the concept of providing a practitioner with a choice between handpieces would be obvious because common sense will dictate that practitioners will have different preferences regarding a handpiece. For example, a practitioner with large hands might prefer a larger handpiece while a practitioner with small hands might prefer a smaller handpiece. Alternately, a practitioner might prefer the feel one particular handpiece – based on weight or material, for example – and it would be a matter of common sense to provide the practitioner with a choice between different handpieces in order to allow the practitioner to use the handpiece that feels best to them. This is further supported by Downer’s teaching of providing different handpieces with different resistances as a matter of preference by the practioner
In summary, the prior art makes it clear that it is known to provide the surgeon with a choice of different handpieces, as discussed above. Further, it would be a matter of common sense to provide the surgeon with a choice of handpieces since accommodating an individual’s preferences is a well-known. 
For the above reasons, it is believed that the rejections should be sustained.


Lindsey Bachman
/L.B./Examiner, Art Unit 3771         
28 October 2021                                                                                                                                                                                               
Conferees:
Elizabeth Houston
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        

/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.